UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7969


WILLIE BRANCH, a/k/a Willie Branch-El,

                Plaintiff - Appellant,

          v.

OFFICER T. CARRILLO; LT. R. WRIGHT, SHU Lieutenant; OFFICER
J. DAVIS, SHU Property Officer; KATHRYN JACKSON, Counselor;
BONNIE HERNANDEZ, Case Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-ct-03170-BO)


Submitted:   May 31, 2016                     Decided:   June 7, 2016


Before DUNCAN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Willie Branch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Willie Branch appeals the district court’s order dismissing

under 28 U.S.C. § 1915(e)(2)(B) (2012) his complaint filed pursuant

to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971), and the Federal Tort Claims Act.      We have

reviewed the record and find no reversible error.   Accordingly, we

affirm the district court’s judgment.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  2